NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0387n.06

                                       Case No. 19-4204

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


RODNEY HAYSLIP, ADMINISTRATOR,                     )
       Plaintiff,                                  )                           FILED
                                                   )                      Jul 02, 2020
                                                   )                 DEBORAH S. HUNT, Clerk
v.
                                                   )
                                                   )
GENUINE PARTS COMPANY, dba Napa,
                                                   )
dba RMDS,
                                                   )
       Defendant-Appellant,                        )
                                                   )       ON APPEAL FROM THE UNITED
TRANSFORCE, INC.,                                  )       STATES DISTRICT COURT FOR
       Defendant-Appellee,                         )       THE SOUTHERN DISTRICT OF
                                                   )       OHIO
BELKAMP INC., dba Automotive                       )
Redistribution Center, et al.,                     )
                                                   )       OPINION
       Defendants.
                                                   )



       BEFORE: GILMAN, KETHLEDGE, and MURPHY, Circuit Judges.

       RONALD LEE GILMAN, Circuit Judge.                  Genuine Parts Company (GPC) and

TransForce, Inc. (TransForce) are engaged in a contractual dispute regarding the indemnification

provisions of the Driver Services Agreement (Agreement) entered into between them. Under the

terms of the Agreement, GPC used TransForce employees to drive GPC’s tractor-trailers that

transported products for sale. One of these road trips led to an automobile accident that resulted
Case No. 19-4204, Hayslip v. Genuine Parts Co. et al.


in the death of the other driver and an ensuing wrongful-death lawsuit against GPC and

TransForce.

       GPC and TransForce then filed numerous cross-claims against each other. Relevant to this

appeal, the district court interpreted the terms of the Agreement to require GPC to indemnify

TransForce for the costs arising out of the wrongful-death litigation. It granted summary judgment

in favor of TransForce on this question and directed TransForce to submit its indemnification claim

to GPC within 14 days of the judgment. The court did not determine the amount of damages to

which TransForce was entitled.

       GPC now appeals. It first argues that TransForce failed to comply with the specified time

frame to submit the indemnification claim, thereby waiving the same. In the alternative, GPC

argues that the district court’s decision is wrong on the merits. TransForce counters that the district

court’s judgment is correct and that this court should decline to consider GPC’s waiver argument

because that argument has not yet been considered by the district court.

       Of more immediate concern to us, however, is whether the district court’s judgment is final

for the purposes of appellate jurisdiction. “Under § 1291 of the Judicial Code, federal courts of

appeals are empowered to review only ‘final decisions of the district courts.’” Microsoft Corp. v.

Baker, 137 S. Ct. 1702, 1707 (2017) (quoting 28 U.S.C. § 1291). A decision is final if it “ends the

litigation on the merits and leaves nothing for the court to do but execute the judgment.” Catlin v.

United States, 324 U.S. 229, 233 (1945). One example of a nonfinal decision is “a stipulated order

that leaves open the possibility of ‘piecemeal appeals.’” Bd. of Trs. of Plumbers, Pipe Fitters &

Mech. Equip. Serv., Local Union No. 392 v. Humbert, 884 F.3d 624, 625–26 (6th Cir. 2018)

(quoting Page Plus of Atlanta, Inc. v. Owl Wireless, LLC, 733 F.3d 658, 659 (6th Cir. 2013)).




                                                 -2-
Case No. 19-4204, Hayslip v. Genuine Parts Co. et al.


       That is exactly what the district court’s order leaves open here. Because the district court’s

order did not “determine[] the amount of damages to which [TransForce] was entitled[,] . . . [t]his

meant [that] its orders in the case were not final for purposes of appellate jurisdiction under 28

U.S.C. § 1291.” See id. at 625. We therefore lack jurisdiction to review this appeal. Accordingly,

we DISMISS the appeal for lack of jurisdiction and REMAND the case to the district court to

resolve the remaining issue of TransForce’s alleged damages.




                                               -3-